Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: The defendant entered a guilty plea to the crime of burglary before the Circuit Court of Christian County. His application for probation was denied after a hearing and he was sentenced to serve from three years and six months to six years in the penitentiary.  On appeal he asserts that he was deprived of his right to counsel and due process of law by the alleged incompetent representation of his trial counsel and further that the sentence is excessive.  We find the first contention to be without merit. The only substantial question on appeal is whether the sentence is excessive. Defendant was 19 years of age when he was arrested. While in his mid-teens he was convicted of several offenses for which he was sent to the State School for Boys and the Illinois State Farm at Vandalia for one year. He has never been charged with or convicted of a crime of violence. The facts indicate that this crime was motivated more by intoxication and the leadership of his older brother than by his own cold deliberation. While his misconduct, when judged either by individual items or by accumulation, should not be condoned, his record of employment and of helping his widowed mother, indicates a potential for rehabilitation. Under the American Bar Association sentencing standards, the minimum here is too high in relation to the maximum, and is long in view of the defendant’s youth and the extent of his wrongdoing. Accordingly, the judgment and sentence of the Circuit Court of Christian County are hereby modified and the defendant’s sentence is reduced to a minimum of the time already served on his present conviction, thus making him eligible for immediate parole, and a maximum of six years. As so modified, the judgment is affirmed. Judgment affirmed as modified. EBERSPACHER and CREBS, JJ., concur.